DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 12, 17-19 and 20 of U.S. Patent No. 11,070,288.   
Although the claims at issue are not identical, they are not patentably distinct
from each other because said the claims of the instant application is merely a broad
version of said claims 1, 3-9, 12, 17-19 and 20 of U.S. Patent No. 11,070,288.





Claim 1 of Application no. 17/348,335
Claim 17 of US Patent no. 11,070,288
An optical transceiver comprising: an optical transmitter to transmit modulated light from one or more modulators; an optical receiver to receive to detect the modulated light from the optical transmitter;
a reconfigurable loopback path that directs light from the optical
transmitter to the optical receiver in a loopback mode for calibration of
one or more modulator settings of the one or more modulators, wherein
an eye scanner of the optical transceiver generates an eye pattern from
the modulated light received by the optical receiver over the
reconfigurable loopback path and generates a calibrated eye pattern
after adjustment of the one or more modulator settings while the optical
transceiver is in loopback mode; and

a memory to store the one or more modulator settings that generate the calibrated eye pattern.
An optical transceiver comprising: a transmitter optical circuit comprising one or more lasers to generate light and one or more optical modulators to generate modulated light by modulating the light from the one or more lasers; a receiver optical circuit comprising an eye scanner to generate eye scan data having an eye pattern shape; a reconfigurable loopback path having an inactive mode and an active mode, the reconfigurable loopback path configured to direct light from the transmitter optical circuit to the receiver optical circuit in the active mode and to not direct light from the transmitter optical circuit to the receiver optical circuit in the inactive mode, wherein the eye scanner generates the eye scan data from the modulated light received via the reconfigurable loopback path in the active mode, and the one or more optical modulators have one or more adjustable voltage offsets for different modulation levels in the modulated light to generate a calibrated eye pattern shape in the eye scan data; and a memory to store an adjusted voltage offset that generates the calibrated eye pattern shape.


Regarding claims 2 and 20, Guzzon discloses wherein the loopback mode is activated to configure the optical transceiver for calibration (see claim 17 of US 11,070,288).
	Regarding claim 3, Guzzon discloses one or more light sources 210 to generate the light (see claim 17 of US 11,070,288).
	Regarding claim 4, Guzzon discloses wherein the light is received from an external light source (see claim 17 of US 11,070,288).
	Regarding claim 5, Guzzon discloses wherein the optical transmitter generates additional light that is input into the eye scanner via the reconfigurable loopback path to generate additional eye scan data (see claim 3 of US 11,070,288).
	Regarding claim 6, Guzzon discloses wherein the adjustment comprises adjusting a current setting of the one or more modulators such that an additional eye 
Regarding claim 7, Guzzon discloses wherein the eye pattern comprises a plurality of eye openings, and wherein the adjustment of the one or more modulator settings adjusts a shape of one or more of the plurality of eye openings (see claim 5 of US 11,070,288).
Regarding claim 8, Nagarajan discloses wherein the adjustment comprises a direct current bias point of the one or more modulators (see claim 6 of US 11,070,288).
Regarding claim 9, Nagarajan discloses wherein the adjustment comprises adjusting a bias on a heater of the one or more modulators (see claim 6 of US 11,070,288).
Regarding claim 10, Nagarajan discloses wherein the adjustment comprises adjusting a voltage swing of the one or more modulators (see claim 6 of US 11,070,288).
Regarding claim 11, Guzzon discloses wherein the adjustment comprises adjusting an equalization value of the one or more modulators (see claim 6 of US 11,070,288).
Regarding claim 12, Guzzon discloses wherein the optical transceiver displays the calibrated eye pattern on a display device (see claim 7 of US 11,070,288).
Regarding claim 13, Guzzon discloses wherein the display device is an external display device of a client device (see claim 8 of US 11,070,288).


Regarding claim 15, Guzzon discloses wherein the one or more modulators are one or more electro-absorption modulators (claim 20 of US 11,070,288).
Regarding claim 16, Guzzon discloses wherein a majority of the light is not transmitted from the optical transmitter to the optical receiver while in the loopback mode (see claim 17 of US 11,070,288).
Regarding claim 17, Guzzon discloses wherein the reconfigurable loopback path comprises an integrated waveguide from the optical transmitter to the optical receiver 250 (see claim 12 of US 11,070,288).	
Regarding claim 18, Guzzon discloses wherein the modulated light is pulse amplitude modulated light (see claim 18 of US 11,070,288).
Regarding claim 19, Guzzon discloses method for calibrating an optical transceiver having an optical transmitter and an optical receiver, the method comprising:
generating, by one or more modulators of the optical transmitter, modulated light from light propagating from the optical transmitter, the optical transceiver comprising a reconfigurable loopback path that directs light from optical transmitter to the optical receiver while in a loopback mode;
receiving, by the optical receiver, the modulated light from the reconfigurable loopback path while in the loopback mode;

adjusting one or more modulator settings of the one or more modulators to generate a calibrated eye pattern; and
storing, on the optical transceiver, one or more calibration setting that generated the calibrated eye pattern (see claim 1 of US 11,070,288).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 and 16-20 are rejected under 35 U.S.C. 103 as being
unpatentable over Schmidt et al. US 9,118,411 in view of Wang et al. US
2017/0063466.

generating, by one or more modulators of the optical transmitter, modulated light from light propagating from the optical transmitter (col. 8, lines 33-37), the optical transceiver comprising a reconfigurable loopback path that directs light from optical transmitter to the optical receiver while in a loopback mode (Fig. 2; col. 7, lines 21-41, col. 10, lines 9-28);
receiving, by the optical receiver, the modulated light from the reconfigurable loopback path while in the loopback mode (Fig. 2; col. 7, lines 21-41, col. 10, lines 9-28); 
generating, by an eye scanner in the optical transceiver, eye scan data from the modulated light, the modulated light in the eye scan data having an eye pattern (col. 8, lines 1-20).
Schmidt does not specifically disclose for adjusting one or more modulator settings of the one or more modulators to generate a calibrated eye pattern and storing, on the optical transceiver, one or more calibration setting that generated the calibrated eye pattern.
	Wang et al. discloses for adjusting one or more modulator settings of the one or more modulators to generate a calibrated eye pattern and storing, on the optical transceiver, one or more calibration setting that generated the calibrated eye pattern (paragraph 0028).
	Before the effective filling date of the claimed invention, it would have been

One of ordinary skill in the art would have been motivated to do that in order to
improve the quality of the optical signal.  Furthermore, the controller comprises a memory for storing the information such as Calibration settings is well-known in the art.
Regarding claims 2 and 20, Schmidt discloses wherein the loopback mode is activated to configure the optical transceiver for calibration (col. 7, lines 21-41).
	Regarding claim 3, Schmidt discloses one or more light sources 210 to generate the light (see Fig. 2).
	Regarding claim 4, Schmidt discloses wherein the light is received from an external light source (Fig. 2 shown the receiver receive optical signal from outside of the transceiver 205).
	Regarding claim 5, Wang discloses wherein the optical transmitter generates additional light that is input into the eye scanner via the reconfigurable loopback path to generate additional eye scan data (paragraphs 0006, 0028).
	Regarding claim 6, Wang discloses wherein the adjustment comprises adjusting a current setting of the one or more modulators such that an additional eye scan pattern of the additional eye scan data matches the calibrated eye pattern (paragraphs 0004-0006).
	Regarding claim 7, Wang discloses wherein the eye pattern comprises a plurality of eye openings, and wherein the adjustment of the one or more modulator settings adjusts a shape of one or more of the plurality of eye openings (paragraphs 0004-0005).

Regarding claim 17, Schmidt discloses wherein the reconfigurable loopback path (the combination of 230, 235, 285, 270) comprises an integrated waveguide from the optical transmitter 210 to the optical receiver 250 (see Fig. 2).
	Regarding claim 18, Wang discloses wherein the modulated light is pulse amplitude modulated light (paragraphs 0004, 0006).

5.	Claims 8-11 and 15 are rejected under 35 U.S.C. 103 as being
unpatentable over Schmidt et al. US 9,118,411 in view of Wang et al. US
2017/0063466 and further in view of Nagarajan US 2019/0108161.
Regarding claim 15, Schmidt and Wang does not specifically disclose wherein the one or more modulators are one or more electro-absorption modulators.
Nagarajan discloses wherein the well-known modulators are electro-absorption modulators (paragraphs 0076, 0079).
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan to replace the one or more modulators of Schmidt with the well-known  electro-absorption modulators taught by Nagarajan.
	One of ordinary skill in the art would have been motivated to do that in order to adjust the heater, or the equalizer.
	Regarding claim 8, Nagarajan discloses wherein the adjustment comprises a direct current bias point of the one or more modulators (paragraph 0078).

	Regarding claim 10, Nagarajan discloses wherein the adjustment comprises adjusting a voltage swing of the one or more modulators (paragraph 0078).
Regarding claim 11, Nagarajan discloses wherein the adjustment comprises adjusting an equalization value of the one or more modulators (paragraphs 0069, 0076, 0082).

6.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US 9,118,411 in view of Wang et al. US 2017/0063466 and further in view of Cranford et al. US 2008/0137790.
	Regarding claims 12-14, Schmidt and Wang discloses the calibration of the eye pattern (paragraphs 0004-0006, 0028 of Wang).
	They do not specifically disclose displaying the information on a display device and the display device is a Client device display device and the client device receives eye scan data from the optical transceiver using a data interface is well-known in the art.  However, Cranford discloses the well-known display device (paragraph 0124).
Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the well-known display device taught by Cranford in the system of Schmidt and Wang.
One of ordinary skill in the art would have been motivated to do that in order to monitoring the system.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.

a.	Thomas et al. U.S. Patent no. 10,651,949. Calibration for an optical
communication link
b.	Rope et al. U.S. Patent no. 9,780,881. Enhanced digital diagnostics for optical
PAM apparatus

8.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact
the Electronic Business Information regarding the status of an application may be


DT
03/21/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637